ORDER
PER CURIAM.
Defendant Jerome Jones appeals the judgment entered following his convictions for three counts of second-degree assault of a law enforcement officer, section 565.082.11, and three counts of armed criminal action, section 571.015. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.